IN TI'IE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION

IN RE: E.I. DU PONT DE NEMOURS CASE NO. 2-13-MD-2433

AND COMPAN'Y C-S PERSONAL INJURY

LITIGATION JUDGE EDMUND A. SARGUS, JR.
MAGISTRATE JUDGE ELIZABETH P.
DEAVERS

This document relates to: ALL ACTIONS

SPECIAL MASTER'S REPORT AND RECOMMENDATION
REGARDING THE ALLOCATION AND DISTRIBUTION OF
COMMON BENEFIT FEES AND EXPENSES

On June 6, 2018, this Court appointed Daniel J. Stack, as Special Master, to provide
a Report and Recommendation to this Court for the allocation and distribution of common
benefit fees and expenses See Case Management Order (“CMO”) No. 23 [Doc. 5136]. By
subsequent Order, dated August 21, 2018, the deadline to submit this Report and
Recommendation was extended from August 17, 2018 to September 20, 2018. See August
22, 2018 Order [Doc. 5145]. Pursuant to these aforementioned orders, the Special Master
hereby reports as follows:

I. BACKGROUND

This multi-district litigation ("MDL") was centralized in this Court by 'I‘ransfer Order
of the Judicial Panel for Multi-District litigation ("JPML") entered on April 9, 2013. See
Transfer Order [Doc. 1]. By way of brief background, the “litigation between the parties in
this MDL began in 2001 in a class action in West Virginia state court captioned Leach
v. E. I. du Pont de Nemours & Co., No. 01-C-698 (Wood County W. Va. Cir. Ct.] ("Leach
Case").” See CMO 24, at 3 [Doc. 5140]. “The Leach Case ended in November 2004 when
the parties entered into a class-wide settlement ("Leach Settlement Agreement").” Id. In

the Leach Settlement Agreement, the parties included a unique protocol whereby the

only Leach class members that would be permitted to file individual actions against
DuPont would be those for which the an independent Science Panel found there to be
a probable link between their particular diagnosed human disease and exposure to
ammonium perfluorooctanoate ("C-8" or "PFOA"). Id.

Pursuant to the Leach Settlement Agreement, the parties were to jointly select
three epidemiologists (“Science Panel”) to study whether a connection existed between
C-B and human disease amongst approximately 80,000 Leach class members. Id,'.
Further, the Leach Settlement Agreement provided that the Science Panel would then
issue either a Probable Link1 finding or a No Probable Link Finding for each human
disease which it studied. Id. at 3-4. Again, for those human diseases for which the
Science Panel found a Probable Link, a Leach class member was then free to pursue
an individual personal injury lawsuit. Id. at 4.

Between the years 2011-2012, the Science Panel issued its Probable Link
Findings with respect to forty different human disease states. The Science Panel found
a Probable Link to exist for six different human diseases, which included kidney
cancer, testicular cancer, thyroid disease, ulcerative colitis, diagnosed high cholesterol
(hypercholesterolemia), and pregnancy-induced hypertension and preeclampsia. Once
these Probable Links were issued, then the Leach Settlement Agreement allowed “the
individual members of the Leach Class who have or had any Linked Disease to pursue
claims ‘for personal injury and wrongful death, including but not limited to any claims
for injunctive relief and special, general and punitive and any other damages
whatsoever associated with such claims, that relate to exposure to C-8 of Class

Members,’ and DuPont agreed not to contest general causation in those actions.” See

 

1 Pursuant to the Leach Settlement Agreement, a Probable Link was defined to mean that
based upon the weight of the available scientific evidence, it is more likely than not that there
is a link between exposure to C-8 and a particular Human Disease among Leach Class
Members. See CMO 24, at 4.

CMO 24, at 4.
As noted above, in April 2013, the JPML transferred all Leach class member C-8

personal injury lawsuits alleging a Probable Link disease resulting from exposure to C-S
from DuPont’s Washington Works Plant to this Court. Subsequent to the transfer of this
MDL to this Court, the Court appointed co-lead counsel and a plaintiffs steering committee
("PSC") to lead and prosecute this litigation on behalf of all plaintiffs (See CMO l [Doc. #
20]). This Court made clear that the PSC appointments Were individual in nature. Icl. ln
addition, the PSC was authorized to create sub-committees and to assign work to various
firms who assisted in the litigation.

Af’te;r nearly four years of complex, hard-fought, and often contentious litigation,
including three complete C-8 trials resulting in three plaintiffs' verdicts, two with punitive
damages, and half way through a fourth C-S trial, on February 13, 2017, the parties
announced their intention to globally resolve the approximately 3500 hundred pending C-S
lawsuits for approximately $671 million dollars. “The global settlement Was administered by a
special master, with procedures that required evidence of each plaintiffs Leach Class
membership and evidence of a medical diagnosis of a Linked Disease.” See CMO 24, at 5.
Finally, “[c]ver 3500 individual plaintiffs received an award through these procedures.” Id.

ln order to provide a mechanism to compensate attorneys who performed work for
the common beneEt of all plaintiffs in this complex litigation and to reimburse those
attorneys for common benefit expenses, this Court entered an order setting forth a
"holdback" from each settlement to create a common benefit fund.2 See CMO 6 [Doc. # 32]
(at times herein referred to as the "Common Benefit Order"}. This order further provided

that no amounts will be distributed from the common benth fund without further order of

 

2 The Common Beneit Order was later modified to change the amount of this holdback. See PTO 6-C
[Doc. No. 5108].

the Court. Id. at 1 1-12. In addition, this Court set forth the procedures to be employed for
reporting common benefit time and expenses Id. at 1 1.

Specifically, all time and expenses must be (a) for the common benefit, (b) within
the limitations and guidelines set forth in P’I`O 6 and provided by Co-Lead counsel (c)
timely submitted, and (d] approved by the Court. See P'TO 6, at 11. All firms with claims
for common benefit time and/ or expenses were provided forms, which were to be
certified by a partner in each firm, identifying their common benefit work and expenses.
Finally, the Common Benefit Order provided that this Court would appoint a Fee
Committee to review and make recommendations to this Court on the issue of how
any money in the MDL 2433 Fee and Expense F`unds shall be distributed (the “Fee
Committee”) .

On June 6, 2018 this Court appointed four members to serve as the Fee
Committee, which was charged with the task of creating processes and making
recommendations to the Court on appropriate allocations. See CMO 23 [Doc. # 5136].
CMO 23 also appointed the undersigned as Special Master to oversee and assist the Fee
Committee in carrying out its duties under CMO 23, which included “participation in the
Fee Committee’s allocation process and any presentations made to the Fee Committee by
attorneys and/or the law firms who claim to have performed common benefit work.” Id.
at 5. The Fee Committee’s allocation was to focus on the “actual contribution made by
the attorneys and staff of the law firm who submitted [common benefit time] and not the
hours billed.” Id. at 3. More specifically, this Court provided "that the Fee Committee’s
ultimate recommendation shall focus on the quality and significance of the work
performed, as well as the value conferred on all plaintiffs by the work generated,

recognizing that simply multiplying a number of hours by an hourly rate is not the

appropriate manner to assess the quality of the work and the value conferred". Id at p.

4.

Moreover, the Special Master was directed “to mediate any objections to the Fee
Committee’s recommendation with the goal of obtaining a globally agreed-to allocation of
the common benefit fees and expenses.” Icl. at 5. ln addition, the Special Master is to
issue a Report and Recommendation. Id. This work has been completed.

II. EXPERIENCE AND METHODOLOGY OF TI-IIS REPORT

A. Personal Observation of Work Performed

lt should be noted that l was previously appointed as Special Master to perform
appellate review of Phase One Awards as well as to allocate dollar values to Phase Two
Awards pursuant to the terms of the Master Settlement Agreement. Thus, l was given the
unique opportunity to interact with most of the attorneys involved in this litigation through
this process. ln addition, this role provided me with the opportunity to gain understanding
of the nature of the claims, the severity of the injuries and the substantial common benefit
work that resulted in the global settlement

In addition, through my review of the large volume of materials provided to me by the
Fee Committee, l gained a far greater understanding of the substantial amount of general
discovery, briefing, document review, liability and expert witness deposition, document
preparation, trial preparation, trial and settlement negotiations that went into securing this
favorable global resolution on behalf of the approximately 3500 plaintiffs This review gave
me insight into which lawyers and/ or furns were responsible for which aspects of` this
common benefit work, and what was contributed, by whom, and the value of the individual

contributions to the common benefit work.

B. Methodology
I reviewed the fee declarations submitted by ten firms3l was present for phone

conferences of the Fee Committee and was an observer of the discussions had and the
methods they utilized at arriving at assessing the contributions made by each of the firms
And while l did not actually participate in the Fee Committee decision, the opportunity to
listen and observe their extensive work was most informative and helpful. l found that the
methodology utilized by the Fee Committee was fair and in accordance with the law and
directions of this Court. The Fee Committee provided ample opportunities for the various
firms to advocate for their allocations The Fee Committee, after completing its work,
provided its recommendation for allocations among the firms for my review.

As directed by this Court and independent of the Fee Committee work, the
undersigned reviewed the time and expenses submissions from fifteen different law
firms Over the course of several months, l reviewed in substantial detail these
submissions; some l reviewed one entry at a time and others I reviewed in excel
filtered sets of entries because the time submissions were impossibly voluminous as
the total individual time entries across the fifteen firms exceeded over 45,000 different
entries l could not possibly justify the thousands of hours that would have been
required in order to review and audit each and every time entry; however, l did review
detailed summaries of the time submitted for the ten firms that submitted written
declarations

My methodology allowed me to evaluate and make appropriate judgments as to

the work performed by each firm, l was able to compare the type, quantity, and value

 

3 lt should be noted that while fifteen firms submitted common benefit hours and expenses,
five of these firms chose not to provide a supporting position and elected to stand on their
submitted hours and the description of their activity performed as well as their submitted

expenses

of the work performed by various firms, and how a particular firm's work contributed
to the successful advancement of the litigation - including a comparison of the time
submitted across the firms.

This exercise made clear that there were issues of timekeeping records
submitted by the various firms including, excessive time submissions time
submissions with inadequate description of the task performed, duplicative time
submissions block-billing time entries, time submitted that was inconsistent with the
procedural posture of the litigation, time that conferred little or no common benefit,
time working on individual cases, and other inaccuracies not in compliance with PTO
6, Moreover, irreconcilable differences in the quality of' record keeping of the various
firms were significant My various experiences in other MDLs in serving as a Special
Master in the role of making allocations among common benefit firms is that it is
common place that time entries are simply not accurate in many instances

Accordingly, trying to make precise lodestar calculations would only provide
illusory mathematical precision unsupported by the realities of the time keeping
practices and disconnected to the value that the work provided to the litigation.
Therefore, l did not (and could not) simply use the lodestar method to create a
recommended allocation of common benefit fees, because such an approach would be
completely arbitrary. Moreover, l was directed by CMO 23not to simply multiply a rate
times hours, but l was to consider the "value" and "quality" for the work performed to
determine allocations For all these reasons, a lodestar analysis cannot be a meaningful

factor in a proper, reasonable and fair fee allocation in this case.

ln assessing the value and quality of each firm’s contribution to the overall litigation
and ultimate settlement I took into account: (1) the results obtained for a particular task,
(2) the difficulty of the task performed, (3) the skill required to perform the legal work, (4)
the time and labor expended by counsel, (5) the contribution of a task in advancing the
litigation, and (6) the contributions to the overall settlements that have been achieved. This
process allowed me to assess the nature of the work performed by counsel, its relative
importance, and its overall value to the ultimate prosecution and resolution of the
case.

For example, those attorneys who spent their time passively involved in
meetings, reviewing emails, telephone conferences or attending hearings or
depositions to merely observe were viewed as not having contributed to the common
benefit on a level as high as those attorneys and firms who undertook critical aspects
of the litigation, such as (1) preparing for and taking generic liability depositions, (2)
meeting and working with bellwether experts, (3) preparing bellwether experts for and
defending their depositions, (4) presenting written and oral arguments before the
Court, (5) preparing for the bellwether trials, (6) being lead or co-lead counsel in trials
(7) setting litigation strategy, and (8) leading settlement negotiations ln fact, a number
of firms submitted time that conferred no common benefit whatsoever. l also looked at
the length of each firm's involvement in the litigation, its overall time commitment to
the case, whether attorneys in the firm assumed a leadership role, and the experience
of the attorneys performing work. l did consider that PSC firms contributed
substantial capital to fund the litigation, including the risk they undertook for this

financial contribution.

The Sixth Circuit Court of Appeals requires that awards of attorney's fees by
federal courts in common fund cases be reasonable under the circumstances
Rawlings v. Prudentz'al-Bache Props., 9 F.3d 513, 516 (6th Cir. 1993)(citing Smr`llie v,
Parlc Chem. Co., 710 F.2d 271, 275 (6th Cir. 1983).). As such, in the Sixth Circuit,
district courts can use “either the lodestar or percentage of the fund method of
calculating attorney's fees..in common fund cases, and that the determination of
which method is appropriate in any given case will depend upon its circumstances.”
Id. at 517; see also, Feiertag v. DDP Holclings, LLC, No. 14-CV-2643, 2016 U.S. Dist.
LEXIS 122297, at *19 (S.D. Ohio Sep. 9, 2016](holding that the court “has the
discretion to use either the lodestar method or a percentage of the common fund to
award attorney fees” so long as the fee is reasonable.).

“To evaluate whether the amount of an award is reasonable, courts consider:
‘(1) the value of the benefit rendered for the class, (2) society's stake in rewarding
attorneys who produce such benefits (3) whether the services were undertaken on a
contingent fee basis, (4) the value of the services on an hourly basis, (5) the complexity
of the litigation, and (6) the professional skill and standing of the attorneys
involved.’" Id. (citing Kritzer, 10-cv-729, 2012 WL 1945144, at *9 (S.D. Ohio May 30,
ZOIZLL

I am satisfied that the methods employed by the Fee Committee, as well as my
methodology and my extensive and robust review before making allocations is

consistent with Sixth Circuit precedent, as well as the specific directives given to me in

CMO 23.

III. COMMON BENEFIT FEE DOC‘I'RINE

The common benefit doctrine has been approved and implemented in dozens, if not
hundreds of multidistrict litigations, including, among others, In re Sulzer H§D Prosthesis &
Knee Prosthesis Liab. Lr'tr'g., MDL 1401, 290 F. Supp. 2d 840, 845 (N.D. Ohio, Oct. 31, 2003),
enforced, 398 F.3d 778 (6th Cir. 2005); fn re Oral Sodium Phosphate Solufion-Based Products
Liability Acti'on, 2010 U.S. Dist. LEXIS 128371 (N.D. Ohio 2010); Pfu'pps Group v. Dowm'ng (In
ne Genetically Modi)'iecl Rice Litig.), 764 F.3d 864 (8th Cir. 2014); In re Vioxx Pmducts Liability
Litigation, 760 F. Supp. 2d 640 (E.D. La. 2010); fn re Medtmmb Inc, No. 05-1726, 2008 U.S.
Dist. LEXIS 110259 (D. Minn. Oct. 20, 2008), adopted by, 2008 U.S. Dist. LEXIS 110214 (D.
Minn., Nov. 10, 2008]; In re NuvaRing Pmducts Liability Ll`tigation, MDL 1624; iii re Prudaxa
(Dabigatran Etexilate) Pmducts Lrhbility Litigatibn, MDL 2385; and In re Yasmin and Yaz
(Dmspirenone) Marketing, Sales Pracrr'ces and Products Liabill'ty Litigation, MDL 2100.

ln its Common Benefit Order, this Court established the Common Benefit Fund,
stating:

The governing principles are derived from the United States

Supreme Court`s common benefit doctrine, as established

in Tmstees v, Greenou,gh, 105 U.S. 527 (1881); refined in, inter

alia, Central Railmad & Banking Co. v. Peftus, 113 U.S. 1 16 (1884);

Sprugue v. Ticonic National Bank, 307 U.S. 161 (1939); Mills v.

Electric Auto-Lite Co., 396 U.S. 375 (1970); Boeing Co. v. Van

Gemert, 444 U.S. 472 (1980); and approved and implemented in

the MDL context, in inter alia, fn re MGM Grand Hotel Fire

Litl`gation, 660 F. Supp. 522, 525-29 (D. Nev. 1987); and fn reAr`r

Crash Disaster at Flon'da Everglades on Deoember 29, 1972, 549

F.2d 1006, 1019-21 (Sth Cir. 1977).

Pre-Trial Order No. 6 at p. 1-2.
In its Common Benefit Order, this Court initially provided for a 4% holdback for

common benefit attorneys' fees and 3% as expenses See PTO 6, at 8. Pursuant to motion, and

10

on consent of the PSC, this holdback was modified to a 6% holdback for common benefit
attorneys’ fees while the 3% holdback remained for expenses See PTO 6-C, at 2. Taking into
account the work performed by the common benefit attorneys and the result obtained, 6% of
the total settlement fund is not only reasonable, but undercompensates the common benoit
attorneys fees, and the 3% for the necessary expenses is reasonable These percentages are
well within the percentages that courts have routinely awarded in similar cases4

When this litigation began, there was an enormous amount of uncertainty as to
whether plaintiffs would be able to obtain any financial recovery. DuPont strongly defended
itself throughout this litigation with highly regarded, aggressive, and tenacious legal counsel.
Certain attorneys invested enormous amounts of time and money into litigating this case
without any certainty of recovery. As a result, they took on a substantial risk that they
would receive nothing if the litigation was unsuccessful The result obtained from the
fruits of the common benefit attorneys' labor is extraordinary given the circumstances
of this litigation.

Given the circumstances of this litigation, it is my recommendation that this
Court's 6% holdback should be distributed to the common benefit attorneys as the
amount is more than reasonable for the efforts expended and the results obtained. In
my recommended fee allocations I assume that this Court will approve distribution of

the entire 6% holdback for common benefit attorneys

 

4 See fn re Oml Sodium Phosphate Solution-Based Products Liabilr'ty Action, 2010 U.S.
Dist. LEXIS 128371 at n. 10 (N.D. Ohio 2010) (observing that a survey of common
benefit fee awards entered in state and federal court in 1,120 common fund cases
found percentages of the total recovery for common benefit awards (both fees and
expenses) average 18.4% across all 1,120 cases).

ll

IV. REIMBURSMENT OF COMMON BENEFIT EXPENSES

The common fund doctrine also authorizes reimbursement of the reasonable
amounts paid out-of-pocket to achieve a common benefit recovery or to advance the
common goals of all plaintiffs in MDL litigation. See Pr'adwca MDL 2385 (approving a 2%
expense fund) and Nuva.Ring MDL 1624 (approving a 4.5% expense fund); Case: 3:12-
md-O2385-DRH-SCW [Doc. # 61] and Ca.se: 4:08-md-01964-RWS [Doc # 1129]. This
Court previously ordered that 3% of the settlement funds be held back and set aside for
common benefit expenses incurred by attorneys performing common benefit work in its
Common Benefit Order. The common benefit attorneys have incurred a substantial
amount in common benefit "held" expenses and the PSC funded substantial "shared"
expenses to advance the litigation.5 These expenses include, but are not limited to:
housing all of the discovery produced by the parties to this litigation and making it
searchable and accessible to all common benefit attorneys; travel costs for attending
depositions around the Country; expert fees and expenses; deposition transcript and
video costs; hearing transcript costs; mediator fees and related costs; PSC group
administration matters such as meetings and conference calls; significant trial
expenses and other litigation expenses All the submitted expenses were audited and
inappropriate or excessive expenses were disallowed or reduced.

The undersigned reviewed the expenses submitted by each common benefit
attorney, ensuring that each request complied with this Court's direction as set forth
in the Common Benefit Order, such that expenses were: (1) incurred for the common
benefit of all plaintiffs; (2) properly reported and supported by appropriate

documentation; and, (3) properly verified. ln addition, reimbursable expenses were

 

5 The capital contributions still held in the PSC account for "shared" expenses are included in my
expense recommendations

12

adjusted, when necessary, to comply with this Court's limitations on travel and non-
travel expenses for reasonableness and unsupported expenses were disallowed.

Thereafter, as necessary l reached out to firms requesting that they provide
appropriate explanations as well as documentation for all submitted expenses so that
the expenses could be evaluated within the guidelines of the Common Benefit Order.
All the expenses that l recommend for reimbursement were incurred in the ordinary
course of litigation, for the common benefit of all plaintiffs and are reasonable.

l also reviewed the Fee Committee’s recommendation that compounding interest
be applied to Court-approved held and capital expenditures Based on the
memorandum that l have reviewed, l agree with the Fee Committee’s recommendation
that each firm should be reimbursed their common benefit expense awards with
compounded interest calculated at the rate prescribed by Ohio Rev. Code § 5703.47.6
This is particularly appropriate, where, as here, there is sufficient funds available to
make each firm fully whole in this way.

l also note that additional common benefit expenses will be incurred for the
further administration of the litigation, and therefore, any excess expense funds
should be maintained in the common benefit fund until the litigation is concluded. At
an appropriate time, I can make a recommendation to this Court that such additional

expenses should be rcimbursed.

 

6 See fn re Oracle Sec. Lr'tig., 852 F. Supp. 1437, 1457-58 (N.D. Cal. 1994)(holding that in
common fund cases where there is a contingent attomey fee arrangement “interest on the fund
generated by the litigation is typically apportioned pro-rata between counsel and their clients
based on their respective percentage ownership of the recovery. As contingent fee lawyers class
counsel are in every sense part-owners of the litigation claims in suit and entitled to the
interest accruing on that portion of the claims in which they hold an ownership or equity
interest.” Further, “in the absence of any explicit contrary agreement standard approach to
interest should apply...[wherein] class counsel will receive an award of interest to the extent
that interest arises directly out of their portion of the settlement (i.e., class counsel's fees and
expenses award)”; see e.g., In re Orthopedr'c Bone Screw Prods. Lr'ab. Litr'g., No. MDL Docket No.
1014, CA No. 97-381, 2000 U.S. Dist. LEXIS 15980, at *39-40 (E.D. Pa. Oct. 23, 2000){holding
that both plaintiffs leadership counsel as well as individual firms would be reimbursed their
respective expenses together with interest).

13

V. ALLOCATION OF COMMON BENEFIT FEES AND EXPENSES

Based upon all of this work, l made my determination for each firm
independently of the Fee Committee. While l am convinced that the Fee Committee
process was thorough and fair, l did reach different conclusions as to a number of
firms - including adjusting allocations for firms on the Fee Committee. Thereafter, l
communicated with all firms and provided them my recommendation for the allocation
of fees and expenses Thereafter, l engaged in discussions with all firms in an attempt
to reach a global consensus These extensive mediation efforts have resolved all
objections to the fee and expense allocations The allocations of fees and expenses are
attached as Exhibit 1, and for the detailed reasons set-forth herein, I make the
recommendation that this Court approve these allocations

Further, if additional monies are added to the common benefit fee fund as
additional C-8 cases are settled, although the precise amount is incapable of
determination at this time, l recommend that future distributions from the fee fund
should take into account any additional work to be performed by those attorneys
continuing to work for the common benefit, including lead and liaison work duties
and thereafter a pro rata distribution to those firms that made substantial
contributions to this litigation. Any future distributions should be at an appropriate
time and method as directed by this Court.

VI. CONCLUSION
For the reasons set forth above, the Special Master respectfully requests that

this Court adopt his Report and Recommendation, including the following

recommended order:

14

1. To approve as fair and reasonable the aggregate amount of the 6%
holdback for work performed, and yet to be performed, by the
common benefit attorneys;

2. To approve as fair and reasonable the aggregate amount of 3%
holdback for reasonable and necessary common benefit expenses;

3. To approve the allocation of common benefit fees as set forth in
Exhibit 1, and order that those funds be distributed from the
Common Benefit Fund Account to those firms on November 1,
2018;;7

4. To approve the reimbursement of common benefit expenses as set
forth in Exhibit 1, and order that those amounts be distributed
from the Common Benefit F`und on October 15, 2018; and

5. To maintain the residual balances in the Common Benefit Fee and
Expense funds until such time as the Special Master recommends

to this Court an appropriate future distribution,

ResHactfully submitted,

Daniel J. Stack
Special Master

Dated: October 1, 2018

 

7 Based upon interest being accrued, I calculated the allocations based upon its anticipated value as of October 31,
201 8.

15

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Firm Fee A||ocations T°ta| Expenses &
Interest
Cochran Firm - Dothan $75,000 $13,211.05
Cochran Firm - Washington $50,000 $7,995.29
Cory Watson Crowder & $1,399,485.92
DeGaris $3,000,000
Curry, Roby & |Vlu|vey Co., LLC $5,817.88
$3,000
Davis & Young (and Ethan $400,515.49
Vesse|s, co-counsel) $270,000
Doug|as 81 London, P.C. $13,050,000 $2,251,583.80
Hi||, Peterson, Carper Bee & $2,258,825.17
Deitzler, PLLC $430,000
Kathy Brown Law, PLLc $zs,ooo $6,235.00
Kennedy & Madonna $1,025,000 $333,434_15
Levin, Papantonio, Thomas, $2,292,807.98
N|itche|l, Rafferty and Proctor,
P_A_ 510,450,000
Sch|ichter, Bogard & Denton, $503,253.50
LLP $1,775,000
Taft, Stettinius & Ho||ister LLP $19,350,000 $4,124,872.31
The Nelson Law Firm, PLLC $2,000 5267.34
Winteriohnson & Hill PLLC $190,000 $4,345.54
Wright & Schulte, LLC $300,000| $401,375.81
Roger Denton, Esq. $0| $33.476.07
Total $49,998,000.00 $14,087,503.40

 

 

